Citation Nr: 1824515	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder with depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the September 2013 rating decision denied entitlement to service connection for PTSD, a mood disorder, and an acquired psychiatric condition to include depression.  However, the Veteran limited his October 2013 notice of disagreement to the PTSD claim, and did not include the mood disorder or acquired psychiatric condition claims.  In April 2017, the Veteran submitted a new claim for service connection for a mental health condition - depression.  In a May 2017 letter, the RO informed the Veteran that his claim for depression/mental health was currently under appeal (PTSD).  Additionally, in a report of general information dated in June 2017, it was noted that the Veteran had been informed that the reopened mental health claim had been started and then canceled as the contention was already on appeal.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder with depression.

Since the matter on appeal was last adjudicated in the August 2014 statement of the case, additional evidence has been added to the file.  However, given the favorable dispositions below and the waiver of initial AOJ review of this evidence in the February 2018 informal hearing presentation, the Board may proceed without prejudice to the Veteran. 



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his peripheral neuropathy of the bilateral upper and lower extremities is etiologically related to his period of active duty, to include as due to exposure to herbicide agents.

2.  Resolving reasonable doubt in favor of the Veteran, the medical evidence shows a diagnosis of PTSD based on a claimed in-service stressor.

3.  Resolving reasonable doubt in favor of the Veteran, the medical evidence shows a diagnosis of an acquired psychiatric disorder, to include mood disorder with depression, caused by his service-connected peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder, to include mood disorder with depression, as secondary to the service-connected peripheral neuropathy, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (including other organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for other organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Such diseases include, among others, early-onset peripheral neuropathy.  Id.  In general, for service connection to be granted for early onset peripheral neuropathy, it must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e). 

Secondary service connection may be established if a disability is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).

      Peripheral Neuropathy

The Veteran seeks entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  He contends that his peripheral neuropathy is the result of his exposure to Agent Orange during his service in Vietnam.

The Veteran has verified service in Vietnam from April 16, 1969, to April 14, 1970, and is therefore presumed to have been exposed to herbicide agents during his service.  

The record also shows the Veteran has a currently diagnosed disability of peripheral neuropathy of the bilateral upper and lower extremities.  The medical evidence shows treatment since approximately 2003 for complaints of coldness in the hands and discomfort in the feet and hands.  Medical records reveal neuropathy of the hands and feet, suggestive of sensory peripheral neuropathy and pure small fiber painful neuropathy.  See, e.g., November 2004 neurological consultation with Dr. W. L. (noting electrodiagnostic testing suggested sensory neuropathy and indicating the Veteran may also have a pure small fiber painful neuropathy) and treatment records from Dr. B. S. (noting an impression of suspected small fiber neuropathy).

Although presumptive service connection is not warranted because there is no evidence of early onset peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during his active military service, service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In September 2013, Dr. B. S., the Veteran's treating physician, noted that he followed the Veteran for small fiber peripheral neuropathy from approximately 2003 until 2010.  Dr. B. S. noted that testing at that time was negative and the Veteran's neuropathy was deemed idiopathic.  Dr. B. S. opined that there is a potential link between the Veteran's peripheral neuropathy and his Agent Orange exposure.  In October 2014, Dr. B. S. provided a second medical opinion regarding the etiology of the Veteran's peripheral neuropathy.  He opined that because of a lack of family history of neuropathy, because the Veteran did not meet the diagnostic requirements for diabetes, and because testing for other causes was negative, the Veteran's neuropathy is "a result of exposure to Agent Orange."  In February 2015, Dr. A. E. opined that based on the Veteran's lack of family history for neuropathy and his longstanding symptoms, it appeared that his peripheral neuropathy is a result of his exposure to Agent Orange.  There are no negative opinions of record.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is related to herbicide exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  

      Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.  He has advanced that he developed PTSD while serving with the 3rd Medical Battalion in Vietnam.  He reported that during this time, his duties involved meeting medevac helicopters to move the wounded to triage for medical attention and the deceased to graves registration.  He indicated that moving the wounded and dead was so upsetting to him that he requested, and was granted, a transfer to a combat unit.  The Veteran has also advanced that he has an acquired psychiatric disorder, to include a mood disorder with depression, secondary to his service-connected peripheral neuropathy.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017). 

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD and mood disorder with depression.  At the August 2013 VA examination, the VA examiner found that the Veteran did not have a DSM-IV diagnosis of PTSD.  The examiner instead diagnosed mood disorder due to a general medical condition.  However, in an April 2017 VA treatment record, a clinical psychologist rendered diagnoses of major depressive disorder and PTSD.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current diagnoses of PTSD and mood disorder with depression.

Next, there is credible supporting evidence of a stressor.  The Veteran has consistently reported the in-service stressor, detailed above.  See, e.g., September 2012 claim, June 2013 statement, July 2013 statement, August 2013 VA examination, September 2013 PTSD Stressor Statement, and April 2017 VA treatment record.  The record confirms that the Veteran served with the 3rd Medical Battalion in Vietnam during the Vietnam War.  The Veteran has described feelings of helplessness and horror and traumatic thoughts and dreams related to this stressor.  He indicated that he "wanted no part" of what he was doing, it "seemed unfair and sad," and because he could not handle it anymore, he asked to be transferred from his post.  The Veteran's personnel records confirm that he requested, and was granted, a transfer to a combat unit.  The Board finds the Veteran's account of the claimed in-service stressor to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012). 

Finally, the weight of the evidence is at least in equipoise as to whether the sufficiency of the stressor has been verified by a competent VA medical professional, along with a nexus between the confirmed in-service stressor and the diagnosed acquired psychiatric disorder.  See Sizemore, 18 Vet. App. 264 (2004).  The Board acknowledges that the August 2013 examiner found that although the Veteran's reported stressor of being confronted with both death and serious bodily injury was conceded, a response of extreme fear was not found, and therefore the available medical evidence was insufficient to confirm a link between his current symptoms and an in-service stressor.  However, the diagnosis of PTSD by a VA clinical psychologist in the April 2017 VA mental health consultation appeared to be based off the Veteran's reports regarding the in-service stressor of moving the wounded and the dead while serving with the 3rd Medical Battalion in Vietnam.

Based on the above, the Board finds that the Veteran has a diagnosis of PTSD based on a claimed in-service stressor.  Here, the Veteran is competent to describe his in-service stressor, and his claimed stressor is consistent with the circumstances of his service.  Further, resolving reasonable doubt in favor of the Veteran, the Board finds the April 2017 VA medical report to be competent and credible medical evidence that the Veteran's PTSD is related to the claimed in-service stressor.  

Finally, the Board has granted entitlement to service connection for peripheral neuropathy herein.  The August 2013 VA examiner opined that because the onset, exacerbation, or remission of the Veteran's physical and psychological symptoms provided a necessary temporal link, it was reasonable to conclude that the Veteran's symptoms of depression are secondary to his neuropathy and the impairments associated with it.  As such, service connection is also warranted for a mood disorder with depression as secondary to the service-connected peripheral neuropathy.

For these reasons, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and mood disorder with depression, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder with depression, is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


